Case 2:19-cv-00057-JMS-MJD Document 5 Filed 03/05/19 Page 1 of 2 PageID #: 10




                                                                      FILED
                                                                 1:47 pm, Mar 05, 2019

                                                                 U.S. DISTRICT COURT
                                                             SOUTHERN DISTRICT OF INDIANA
                                                                  Laura A. Briggs, Clerk




                                                            57
Case 2:19-cv-00057-JMS-MJD Document 5 Filed 03/05/19 Page 2 of 2 PageID #: 11
